Action upon an insurance policy which defendant claimed lapsed by reason of non-payment of the premium *829on the due date and which plaintiff claimed was in full force and effect by reason of a course of dealing established by defendant pursuant to which payments of premium were accepted after the due date and subsequent to the grace period. Judgment affirmed, with costs. Appeal from order denying defendant’s motion to set aside the jury’s verdict dismissed. There is no such order. Young, Cars-well, Johnston and Taylor, JJ., concur; Lazansky, P. J., concurs for dismissal of the appeal from the order, but dissents from the affirmance of the judgment and votes for reversal and dismissal of complaint on the ground there was a default in the payment of premium which was not waived by reason of a course of dealing between the parties.